702 S.E.2d 496 (2010)
STATE of North Carolina
v.
Dwight Anthony CLODFELTER and James Kevin Jessup.
No. 135P10.
Supreme Court of North Carolina.
October 7, 2010.
Mark D. Montgomery, for Dwight Anthony Clodfelter.
M. Alexander Charns, for James Kevin Jessup.
Latoya B. Powell, Assistant Attorney General, for State.
Charles E. Reece, Assistant Attorney General, for State of North Carolina.
Prior report: ___ N.C.App. ___, 691 S.E.2d 22.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant (Clodfelter) on the 21st of April 2010 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 7th of October 2010."
Upon consideration of the petition filed on the 21st of April 2010 by Defendant (Clodfelter) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."